Citation Nr: 1308973	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cold weather injury of the right foot.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cold weather injury of the left foot.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fungal infection of the groin area.

4.  Entitlement to service connection for a fungal infection of the groin area.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fungal infection of the bilateral feet.

6.  Entitlement to service connection for a fungal infection of the bilateral feet.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for PTSD.

9.  Entitlement to service connection for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971 with additional service in the Army Reserve.

These matters came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.   As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.   In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In this case, as will be discussed in greater detail below, the Veteran has no diagnosis of any psychiatric disability.  As such, no recharacterization of the claim is necessary.

The issues of entitlement to service connection for a fungal infection of the groin area and a fungal infection of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cold weather injury of the bilateral feet and a fungal infection of the groin area was denied in a May 2005 rating decision; the Veteran did not appeal.

2.  The evidence received since the May 2005 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cold weather injury of the bilateral feet.

3.  The evidence received since the May 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a fungal infection of the groin area.

4.  Service connection for a fungal infection of the bilateral feet was denied in an October 1977 rating decision; the Veteran did not appeal.

5.  The evidence received since the October 1977 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a fungal infection of the bilateral feet.

6.  Service connection for PTSD was denied in a January 2006 rating decision; the Veteran did not appeal.

7.  The evidence received since the January 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

8.  The preponderance of the evidence is against finding that the Veteran has a left ankle disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

9.  The preponderance of the evidence does not support a finding that the Veteran has PTSD.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2012).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a cold weather injury of the bilateral feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a fungal infection of the groin area.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The October 1977 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2012).

5.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a fungal infection of the bilateral feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  The January 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2012).

7.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

8.  A left ankle disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

9.  PTSD was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A VCAA letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  This letter also advised the Veteran of the reason for the previous final denial of service connection for a cold injury of the bilateral feet, a fungal infection of the bilateral feet, a fungal infection of the groin area, and PTSD, and instructed him on the meaning of new and material evidence.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for a left ankle disorder or PTSD.  However, as will be discussed in greater detail below, the Veteran's claimed in-service stressor has not been verified, and his alleged stressor does not involve fear of hostile military or terrorist activity.  Consequently, there is no reasonable possibility of substantiating the claim of service connection for PTSD.  As such, a VA medical opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  In accordance with Clemons, in light of the Veteran's assertions of current recurring symptoms, the Board has considered whether an examination or opinion is necessary to determine whether he may have a psychiatric disorder other than PTSD that was incurred in service, as well as a left ankle disorder.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any such disabilities in service or for decades thereafter.  In essence, there is no credible lay evidence of symptoms since service, nor is there a competent etiology opinion of record that links the claimed psychiatric disorder, or his claimed left ankle disability, to the Veteran's military service. Therefore, a VA examination is not warranted for these claims.

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence Claims

A.  Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

B.  Cold Weather Injury of the Bilateral Feet

As noted, service connection was denied for a cold weather injury of the bilateral feet in May 2005.  The RO noted that the service treatment records failed to show that the Veteran had been diagnosed or treated for a cold weather injury of the bilateral feet while he was on active duty.  Additionally, the RO noted that the recent medical evidence of record failed to show that a cold weather injury of the bilateral feet had been clinically diagnosed.  It concluded that in the absence of a chronic disability related to service, service connection must be denied.

Evidence of record at the time of the May 2005 rating decision included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to a cold injury of the Veteran's feet.

Evidence added to the record since the May 2005 rating decision includes private treatment records spanning from 2000 through 2009.  These records are negative for any diagnosis, complaint, or abnormal finding pertaining to a cold injury of the Veteran's feet.

The Veteran remarked during his August 2009 DRO hearing that while he was serving on active duty in Germany, he was told to change his socks two to three times a day due to the cold.  He recalled working in the motor pool, and there was no heat except for what was provided by little portable heaters.  He said that he was never diagnosed with frostbite; he was just told to change his socks.  He recalled having numb toes.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a cold injury of the bilateral feet.  As discussed, the RO initially denied the Veteran's claim because the evidence did not establish the presence of a current disability referable to a cold injury.  Since then, there has been no medical evidence added to the file which would establish a clinical diagnosis related to a cold injury of the bilateral feet.  The Veteran's reports of ongoing symptoms following service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 2005 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decision has not been cured, and the claim of entitlement to service connection for a cold injury of the bilateral feet may not be reopened.

C.  Fungal Infection of the Groin Area and Fungal Infection of the Bilateral Feet

Service connection was denied for a fungal infection of the bilateral feet in October 1977.  The RO noted that the service treatment records failed to show that the Veteran had been diagnosed or treated for a fungal infection of the bilateral feet while he was on active duty.  Additionally, the RO noted that the recent medical evidence of record failed to show that fungal infection of the bilateral feet had been clinically diagnosed.  It concluded that in the absence of a chronic disability related to service, service connection must be denied.

Evidence of record at the time of the October 1977 rating decision included the Veteran's service treatment records.

Service connection was denied for a fungal infection of the groin area in May 2005.  The RO noted that the service treatment records failed to show that the Veteran had been diagnosed or treated for a fungal infection of the groin area while he was on active duty.  Additionally, the RO noted that the recent medical evidence of record failed to show that fungal infection of the groin area had been clinically diagnosed.  It concluded that in the absence of a chronic disability related to service, service connection must be denied.

Evidence of record at the time of the May 2005 rating decision included the Veteran's service treatment records.

Evidence added to the record since the May 2005 rating decision includes private treatment records spanning from 2000 through 2009.  These records include an October 2007 private treatment record which reflects that the Veteran had tinea pedis between his toes and onychomycosis which involved all of his toenails.

A June 2009 private treatment record contains a diagnosis of fungal nails.  The note contains the Veteran's statements that he had suffered with fungal nails for the previous 35 years.

A July 2009 letter from G.E., M.D., relates that the Veteran had fungal toe infections, tinea pedis (athlete's foot), and tinea cruxis (jock itch).  Dr. E. related that he did not know the duration of the Veteran's fungal problems, but the Veteran stated that he began to get fungal problems while he was on active duty.

The Veteran remarked during his August 2009 DRO hearing that while he was serving on active duty in Germany, he worked with a fellow soldier who had spent time in Vietnam.  He said that they shared the same sleeping and bathing areas.  He felt that he had caught jungle rot from his fellow soldier.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has been submitted to reopen the claims of entitlement to service connection for fungal infections of the groin area and of the bilateral feet.  As discussed, the RO initially denied the Veteran's claims because the evidence did not establish the presence of a current disability referable to a fungal infection.  Since then, the private medical records from Dr. E. establish that the Veteran is currently treated for fungal toe infections, tinea pedis, and tinea cruxis.  

This new evidence relates to unestablished facts necessary to substantiate the Veteran's claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a fungal infection of the groin area and bilateral feet. 


D.  PTSD

Service connection was denied for PTSD in January 2006.  The RO noted that the service treatment records failed to show that the Veteran had been diagnosed or treated for PTSD while he was on active duty.  Additionally, the RO noted that the recent medical evidence of record failed to show that the Veteran had a current diagnosis of PTSD, and the Veteran had not provided any information concerning a PTSD stressor.

Evidence of record at the time of the January 2006 rating decision included the Veteran's service treatment records.

Evidence added to the record since the January 2006 rating decision includes private treatment records spanning from 2000 through 2009.  These records are negative for any diagnosis, complaint, or abnormal finding pertaining to an acquired psychiatric disorder.

The Veteran remarked during his August 2009 DRO hearing that while he was serving on active duty in Germany, he had to guard a nerve gas depot.  He related that many people protested the presence of the nerve gas and would threaten him.  He specified that no incident actually happened, but he often reflected on what could have happened.  He said that one shot would have caused the nerve gas to go everywhere, and it would have killed him instantly.  He stated that he had not received any treatment for PTSD.

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection for an acquired psychiatric condition was denied because the RO found no evidence of a stressor or current disability.  The new evidence providing details of an alleged stressor thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus, supra.  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric condition is reopened.

The Board wishes to make it clear that although there may be new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

III.  Service Connection Claims

A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ankle

The service treatment records from the Veteran's initial period of active duty are negative for any signs, symptoms, or treatment of a left ankle disorder.  The January 1971 separation examination report reflects that the Veteran had normal lower extremities.  The Veteran indicated that he was in good health.

In 1976 the Veteran joined the Army Reserve.  The February 1976 enlistment examination report reflects that he had normal lower extremities.  The Veteran indicated on a February 1976 RMH that he did not experience arthritis, a joint deformity, lameness, or foot trouble.  Subsequent service examination reports from May 1980, April 1984, May 1987, and November 1990 indicate that the Veteran had normal lower extremities.  The Veteran noted on May 1980, April 1984, May 1987, and November 1990 Reports of Medical History that he did not experience arthritis, a joint deformity, lameness, or foot trouble.

In June 2007, the Veteran stated that he continuously had swelling and pain in his left ankle.

A private treatment record from October 2007 contains the Veteran's complaints of ankle problems.  No diagnosis was given.

A private treatment record from May 2008 reflects that the Veteran's reflexes were intact "except that old left ankle."  No diagnosis was given.

At the Veteran's August 2009 DRO hearing, he recalled jumping off of a truck while on field maneuvers while on active duty, and he felt like he sprained his left foot.  He said that he was put on bedrest.  He stated that he currently did not have any problems with his left ankle.  He said that he had no pain or swelling in his left ankle.

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for a left ankle disorder.  Here, while the Veteran asserts that he has a left ankle disorder that is subject to service connection, he has neither produced nor identified evidence demonstrating such a diagnosis and that it is related to service. 

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the Veteran currently has a left ankle disability.  The Veteran has said that he does not undergo current treatment for a left ankle disorder.  None of the medical treatment records from the Veteran's private treatment provider give evidence of a diagnosed left ankle disorder.  While a single private treatment record from October 2007 reflects the Veteran's complaints of pain, those complaints did not result in a diagnosis of an actual disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The Veteran was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, given the absence of complaints or clinical findings related to a left ankle disorder, the Board concludes that any suggestions by the Veteran of experiencing left ankle symptoms since service are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that periodic physical examinations at the conclusion of the Veteran's period of active duty and subsequent periods of Army Reserve duty revealed no evidence of chronic left knee symptoms.  In fact, the Board finds it significant that the Veteran affirmatively stated on Reports of Medical Health completed in February 1976, May 1980, April 1984, May 1987, and November 1990 Reports of Medical History that he did not experience arthritis, a joint deformity, lameness, or foot trouble.  For these reasons, the Board finds that any suggestions of chronic problems following his period of active duty are not credible.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for a left ankle disorder. 

C.  PTSD

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD, nor is his stressor related to fear of hostile military or terrorist activity.  As noted, the Veteran indicated that he was stationed near a nerve gas depot, that there were protests against the presence of that depot, and that he feared something happening that would expose him to that nerve gas.  As noted, however, he has also acknowledged that there were never any actual incidents involving those protestors, to include any that led to increased risk of exposure to nerve gas.  The new regulation defines fear of hostile military or terrorist activity to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  The Board finds that the Veteran reported stressor of guard duty is not of the type contemplated by this regulation, and that this amendment does not apply.  

Service treatment records show that in August 1970, the Veteran said he was nervous because of a lack of sleep.  He said that he had been working days and nights in preparation for an event.  The treatment provider gave the Veteran a prescription for Librium, 10 mg.  On separation examination in January 1971, he was psychiatrically normal and deemed qualified for separation.  

In 1976 the Veteran joined the Army Reserve.  The February 1976 enlistment examination report reflects that he was psychiatrically normal.  The Veteran indicated on a February 1976 RMH that he did not experience frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Subsequent service examination reports from May 1980, April 1984, May 1987, and November 1990 indicate that the Veteran was psychiatrically normal.  The Veteran noted on May 1980, April 1984, May 1987, and November 1990 Reports of Medical History that he did not experience frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In October 2007, the RO made a formal finding that the information required to verify the stressful events described by the Veteran was insufficient to send to JSRRC and insufficient to allow for meaningful research of US. Army or National Archives and Records Administration records.

Private treatment records spanning from 2000 through 2009 are negative for any diagnosis, complaint, or abnormal finding pertaining to an acquired psychiatric disorder.

As discussed, the Veteran remarked during his August 2009 DRO hearing that while he was serving on active duty in Germany, he had to guard a nerve gas depot.  He related that many people protested the presence of the nerve gas and would threaten him.  He specified that no incident actually happened, but he often reflected on what could have happened.  He said that one shot would have caused the nerve gas to go everywhere, and it would have killed him instantly.  He stated that he had not received a diagnosis of PTSD, and he had not received any treatment for PTSD.

In the instant case, with regard to element required to establish service connection for PTSD, medical evidence of a current diagnosis of PTSD conforming to DSM-IV, the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.  The medical evidence of record does not reflect that the Veteran has sought psychiatric treatment since leaving active duty, and in fact, the Veteran testified at his August 2009 DRO hearing that he did not have a diagnosis of PTSD.  Indeed, the Veteran testified that not only did he not have a diagnosis of PTSD, he did not require psychological treatment whatsoever.  As such, the Veteran does not have a current diagnosis of PTSD, and element (1) required to establish service connection is not met.

While the Veteran may be competent to describe sleeplessness, anger, and an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran and/or his representative attempt to assert that the Veteran, in fact, suffers from service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board further finds that the Veteran's claimed in-service stressor has not been verified, nor is there sufficient detail to allow for an attempt at verification.  As noted, the Veteran indicated that he while he was serving on active duty in Germany, he had to guard a nerve gas depot.  He related that many people protested the presence of the nerve gas and would threaten him.  The Board notes, however, that there is no reference to his having served on guard duty in his personnel records, nor does his description provide any specific time period during his service in Germany in which this occurred so as to allow for an attempt at verification.  Thus, even presuming a current disability, the preponderance of the evidence is against the claim as there is no evidence corroborating the occurrence of the claimed in service stressor.

In light of the holding in Clemons, the Board has again considered the possibility that he may have a psychiatric disorder other than PTSD that was incurred in service.  However, given the numerous occasions following his service in Germany that he denied experiencing psychiatric symptomatology and he was found to be psychiatrically normal on examination, the Board finds that there is no credible lay evidence that the Veteran experienced symptoms since service.  For this reason, and as there is medical evidence suggesting a relationship between his current symptoms and service, the Board finds that the preponderance of the evidence is against granting service connection for any psychiatric disorder other than PTSD.

In summary, the preponderance of the competent, credible, and persuasive evidence establishes that several essential elements for service connection for PTSD are not met, service connection for PTSD cannot be established.  For all of the foregoing reasons, the Board finds that service connection for PTSD is not warranted.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a cold weather injury of the right foot is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a cold weather injury of the left foot is denied.

As new and material evidence has been received, the application to reopen the claim of service connection for a fungal infection of the groin area, is granted; to this extent, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for a fungal infection of the bilateral feet is granted; to this extent, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, is granted; to this extent, the appeal is allowed.

Entitlement to service connection for residuals of a left ankle fracture is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Having reopened the Veteran's claims for service connection for a fungal infection of the groin area and a fungal infection of the bilateral feet, the Board must now determine whether the reopened claims may be granted on the merits.  The Board finds that further development of the record is needed before it may appropriately consider these reopened claims.

In this case, a service treatment record from April 1970 reflects that the cream that the Veteran had been using was ineffective at treating his athlete's foot.  He was prescribed a different antifungal medication.

As noted above, an October 2007 private treatment record reflects that the Veteran had tinea pedis between his toes and onychomycosis which involved all of his toenails.  A June 2009 private treatment record contains a diagnosis of fungal nails.  The note contains the Veteran's statements that he had suffered with fungal nails for the previous 35 years.  Additionally, a July 2009 letter from G.E., M.D., relates that the Veteran had fungal toe infections, tinea pedis (athlete's foot), and tinea cruxis (jock itch).

With respect to this reopened claim for service connection, there is no medical opinion of record that is adequate for adjudication purposes.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination for his claimed skin conditions of the groin and feet.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed skin conditions. After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a skin disability or disabilities of the groin and/or feet of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current skin conditions or rashes had their onset during, or are otherwise related to his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


